COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR RECONSIDERATION

Appellate case name:         DHL Express (USA), Inc. v. Falcon Express International, Inc.

Appellate case number:       01-10-01080-CV

Trial court case number: 2008-66394

Trial court:                 157th District Court of Harris County

      Appellee’s Motion to Reconsider Denial of Appellee’s Motion for Rehearing, filed
September 23, 2013, is denied.

Justice’s signature: /s/ Rebeca Huddle
                      Acting for the Court

Panel consists of: Justices Jennings, Massengale, and Huddle


Date: October 8, 2013

Jennings, J., dissenting from denial of rehearing.